Title: From James Madison to Thomas Jefferson, 23 April 1796
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Apl. 23. 1796
I inclose another number of the Debates on the Treaty. The subject is still going on in the House, as well as the press. The majority has melted, by changes and absence, to 8 or 9 votes. Whether these will continue firm is more than I can decide. Every possible exertion is made as usual on the other side. A sort of appeal has been made to the people, with an expectation that the mercantile force would triumph over the popular sentiment. In this city the majority of petitioners has appeared agst. the Mercantile party. We do not know the event of the experiment in N. York. Petitions on both sides are running thro’ the adjoining States of Delaware, & N. Jersey. Among other extraordinary manoeuvres, the Insurance Companies here & in New Y. stopt business, in order to reduce prices & alarm the public. The Banks have been powerfully felt in the progress of the petitions in the Cities for the Treaty. Scarce a mercht. or Trader but what depends on discounts, and at this moment there is a general pinch for money. Under such circumstances, a Bank Director soliciting subscriptions is like a Highwayman with a pistol demanding the purse. We hope the question will be taken tomorrow. But if carried agst. the Treaty, the game will be played over again in other forms. The Senate will either send it down by itself, or coupled with the Spanish Treaty or both. Nothing of importance from Europe. Adieu.
Js. Madison Jr
